Name: Council Regulation (EEC) No 43/81 of 1 January 1981 establishing a list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  animal product
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 3/ 15 COUNCIL REGULATION (EEC) No 43/81 of 1 January 1981 establishing a list of representative markets for pigmeat in the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES , while in Denmark and the Netherlands purchasing prices are fixed by trade organizations ; Whereas the purpose of this Regulation is to replace Council Regulation ( EEC) No 2762/75 of 29 October 1 975 establishing the list of representative markets for pigmeat in the Community ( 3 ), as amended by Council Regulation ( EEC) No 2896/79 ( 4 ), HAS ADOPTED THIS REGULATION : Article / The representative markets within the meaning of Article 4 (2 ) of Regulation (EEC) No 2759/75 shall be the markets listed in the Annex . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation ( EEC) No 1423 /78 ( 2 ), and in particular Article 4 ( 5 ) thereof, Having regard to the proposal from the Commission , Whereas , under Article 4 ( 2 ) of Regulation ( EEC) No 2759/75 , intervention measures may be taken if, on the representative markets of the Community , the Community market price for pig carcases is , and is likely to remain , below 103 % of the basic price ; Whereas, in order to enable this provision to be applied , a list of representative markets must be drawn up ; whereas reference must be made, in fixing the prices of pig carcases , both to the markets or quotation centres and to the placcs where trade organizations which fix their purchasing prices are situated , and of which the entirety forms a representative market for each Member State ; Whereas in Germany , France, Greece and the United Kingdom the prices paid by the public and private slaughterhouses are ascertained by one or more quotation Centres for the various regions ; whereas in Belgium, Italy , Ireland and Luxembourg, prices are directly recorded in the most important selling places, Article 2 1 . Council Regulation ( EEC) No 2762/75 is hereby repealed . 2 . References to the Regulation repealed by para ­ graph 1 shall be construed as references to this Regulation . Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI H OJ No L 282 , 1.11 . 1975 , p . 17 . ( 4 ) OJ No L 326 , 22 . 12 . 1979 , p . 1 . f 1 ) OJ No L 282 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 171 , 28 . 6 . 1978 , p . 19 . No L 3 / 16 Official Journal of the European Communities 1 . 1 . 81 ANNEX List of representative markets for pigmeat in the Community 1 . The following group of markets : Genk, Lokeren, Herve and Anderlecht KÃ ¸benhavn2 . The following quotation centre : 3 . The following group of quotation centres : 4 . The following group of quotation centres : Rennes, Angers , Caen, Lille, Paris , Lyon, Toulouse, Metz Kiel , Hamburg, Bremen , Hannover, Oldenburg, MÃ ¼nster, DÃ ¼sseldorf, Mainz, Frankfurt am Main, Stuttgart, NÃ ¼rnberg, MÃ ¼nchen Cavan, Roosky, Limerick , Roscrea, Cork5 . The following group of markets : 6 . The following group of markets : 7 . The following group of markets : Milano, Cremona, Mantova, Modena, Parma, Reggio Emilia , Macerata/Perugia Luxembourg, Esch Arnhem, Boxtel , Oss, Cuyk/Maas8 . The following group of quotation centres : 9 . The quotation centre of Bletchley for the following group of regions : 10 . The following group of quotation centres : Scotland, Northern Ireland, Wales and Western England, Northern England, Eastern England Alexandroupolis , Serres , Ioannina, Larissa, Chalkis , Pyrgos, Heraklion .